        Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 1 of 19



                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 FRANCISCO MOLINA,

          Plaintiff,                             Case No. __________________

 v.                                              (Hon. ______________________)

 PENNSYLVANIA SOCIAL SERVICE UNION,
 SERVICE EMPLOYEES INTERNATIONAL                 COMPLAINT
 UNION, LOCAL 668; STEPHEN CATANESE, in
 his official capacity as President of
 Pennsylvania Social Service Union, Service      --ELECTRONICALLY FILED--
 Employees International Union, Local 668;
 LEHIGH COUNTY BOARD OF
 COMMISSIONERS; LEHIGH COUNTY OFFICE
 OF CHILDREN AND YOUTH SERVICES; PHIL
 ARMSTRONG, in his official capacity as
 County Executive of Lehigh County; and M.
 JUDITH JOHNSTON, in her official capacity as
 Director of Human Resources of Lehigh
 County.

          Defendants.


      AND NOW comes Plaintiff Francisco Molina, by and through his undersigned

attorneys, and states the following claims for relief against Defendants Pennsylvania

Social Service Union, Service Employees International Union, Local 668 (“PSSU”);

Stephen Catanese, in his official capacity as President of PSSU; Lehigh County Board

of Commissioners; Lehigh County Office of Children and Youth Services; Phil

Armstrong, in his official capacity as County Executive of Lehigh County; and M.



                                           1
            Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 2 of 19



Judith Johnston, in her official capacity as Director of Human Resources of Lehigh

County, and avers as follows:

                              SUMMARY OF THE CASE

       1.       This is a civil rights action pursuant to 42 U.S.C. § 1983 for preliminary

and permanent injunctive relief, declaratory relief, and monetary relief, to redress and

to prevent the deprivation of rights, privileges, and/or immunities under the First and

Fourteenth Amendments to the United States Constitution caused by statutes,

ordinances, and Defendants’ contracts, policies, and practices that prohibit PSSU

members from resigning from the union except during one 15-day period over the

term of a relevant collective bargaining agreement.

       2.       In so doing, Defendants have acted under the color of state law,

specifically, the state’s Public Employe Relations Act (“PERA”), 43 P.S. §§ 1101.101–

1101.2301; section 310(a)(11) of the Home Rule Charter of Lehigh County; Lehigh

County Ordinance 2016–No. 124; and/or other state or local authority and are

therefore state actors.

       3.       Pursuant to PERA and “Article III Union Security” of a collective

bargaining agreement entered into between the Lehigh County Board of

Commissioners and PSSU, setting forth terms and conditions of employment for

certain public employees, including Mr. Molina, from January 1, 2014 to December

31, 2018 (“CBA”), Defendants have deprived, are depriving, and are threatening to

continue to deprive, Mr. Molina of his constitutional rights. Specifically, PSSU, acting
                                              2
            Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 3 of 19



in concert with Lehigh County and its Office of Children and Youth Services, through

their named officers and officials, required Mr. Molina to maintain his membership in

PSSU and its affiliates by restricting his right to resign from union membership and to

end all aspects of union membership, including the payment of union dues; by

refusing to acknowledge and/or accept Mr. Molina’s resignation; and by failing to

afford due process to Mr. Molina in the exercise of his constitutional rights, all under

the color of state law.

       4.       Despite invalid authorization of dues deductions and Mr. Molina’s

resignation from PSSU, Defendants continued to have union dues deducted from his

wages, and thus, in addition to injunctive and declaratory relief, Mr. Molina seeks

compensatory and nominal damages for the violation of his First and Fourteenth

Amendment rights, as well as attorneys’ fees and costs.

                            JURISDICTION AND VENUE

       5.       Mr. Molina brings this lawsuit pursuant to 42 U.S.C. § 1983 for

violations of his rights under the First and Fourteenth Amendments to the United

States Constitution; the Declaratory Judgments Act, 28 U.S.C. §§ 2201, 2202; and 42

U.S.C. § 1988.

       6.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1343. This action is an actual controversy in which Mr. Molina seeks a

declaration of his rights under the Constitution of the United States. Pursuant to 28

U.S.C. §§ 2201 and 2202, this Court may declare Plaintiff’s rights and grant further
                                             3
            Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 4 of 19



necessary and proper relief, including injunctive relief pursuant to Federal Rule of

Civil Procedure 65.

       7.       Venue is proper under 28 U.S.C. § 1391(b)(1) and (2). PSSU is domiciled

in Dauphin County, and a substantial part of the events or omissions giving rise to

Mr. Molina’s claims occurred in Dauphin County. See 28 U.S.C. § 118(b).

                                        PARTIES

       8.       Plaintiff Francisco Molina resides in Lehigh County, Pennsylvania. Until

August 14, 2018, when Mr. Molina was dismissed from his position, Mr. Molina was

employed as a County Social Services Aide 3 (“Aide”) with Defendant Lehigh County

Office of Children and Youth Services. When an Aide, Mr. Molina was a “Public

employe” for purposes of PERA, 43 P.S. § 1101.301(2), and was in a bargaining unit

exclusively represented for purposes of collective bargaining by PSSU.

       9.       Defendant PSSU is an “Employe organization,” 43 P.S. § 1101.301(3),

and “Representative,” 43 P.S. § 1101.301(4), for purposes of PERA. Pursuant to the

CBA, PSSU represents certain Lehigh County employees, including Mr. Molina, for

purposes of collective bargaining with the Lehigh County Board of Commissioners.

PSSU maintains a place of business at 2589 Interstate Drive, Harrisburg,

Pennsylvania, and conducts its business and operations throughout the

Commonwealth of Pennsylvania, including the Middle District of Pennsylvania.

       10.      Defendant Stephen Catanese is the President of PSSU and is sued in his

official capacity.
                                             4
         Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 5 of 19



      11.    Defendant Lehigh County Board of Commissioners is the legislative

branch of Lehigh County government and has all the legislative powers that may be

exercised by the County under the Pennsylvania Constitution, state law, and the

Lehigh County Home Rule Charter. Pursuant to sections 302(i) and 310(a)(11) of the

Home Rule Charter, which requires that it “[f]ix[ ] and set[ ] the wage levels of County

officers and employees,” the Board of Commissioners approved by ordinance the

CBA setting forth Mr. Molina’s terms and conditions of employment, see Ordinance

2016–No. 124, attached hereto as “Exhibit A” and incorporated by reference herein.

      12.    Defendant Lehigh County Office of Children and Youth Services is a

“Public employer” within the meaning of PERA, 43 P.S. § 1101.301(1). The Office of

Children and Youth Services employed Mr. Molina as an Aide until approximately

August 14, 2018.

      13.    Defendant Phil Armstrong is County Executive of Lehigh County and

has all executive and administrative powers that may be exercised under the

Pennsylvania Constitution, state law, and the Lehigh County Home Rule Charter.

Among other duties, the County Executive supervises and directs the administration

and internal organization of all agencies of Lehigh County, represents Lehigh County

in negotiations with employee organizations, and executes or causes to be executed

any collective bargaining agreements with Lehigh County. County Executive

Armstrong is sued in his official capacity.



                                              5
            Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 6 of 19



       14.      Defendant M. Judith Johnston is the Director of Human Resources of

Lehigh County and, among other duties, oversees the payroll system for Lehigh

County, including processing all payroll deductions pursuant to the requirements of

the CBA’s “Article III Union Security.” Director Johnston is sued in her official

capacity.

                              FACTUAL ALLEGATIONS

       15.      Acting in concert and under color of state law, PSSU and Lehigh County

Board of Commissioners, through their respective departments, offices, and officers,

have entered into the CBA, which controlled the terms and conditions of Mr.

Molina’s employment. Ex. A.

       16.      PSSU and Lehigh County agreed to the term of the CBA, which is

January 1, 2014, through December 31, 2018.

       17.      The CBA contains a “Union Security” article, which prohibits union

members from resigning their union membership when and how they see fit, and

provides in relevant part that:

                       3.1 Each employee who, on the effective date of this
                Agreement is a member of the Union, and each employee
                who becomes a member after the date shall maintain his/her
                membership in the Union, provided that such employee may
                resign from the Union during a period of fifteen (15) days
                prior to the expiration of this Agreement. The payment of
                dues and assessments uniformly required of the membership
                shall be the only requisite employment condition.
                       3.2 The Employer agrees to deduct the bi-weekly
                membership dues from the pay of those employees who
                individually request in writing that such deductions be made.
                                             6
        Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 7 of 19



             The amounts to be deducted shall be certified to the
             Employer by the Union, and the aggregate deductions of all
             employees shall be remitted together with an itemized
             statement to the Union by the last day of the succeeding
             month, after such deductions are made. Except as otherwise
             provided in Section 3.1 of this Article, the authorization shall
             be irrevocable during the term of the Agreement.
                    3.3 . . . .
                    The Union may demand the discharge of any
             employee who, on any tender date specified, fails to comply
             with the provisions of this Section, by serving written notice
             thereof on the Employer no later than ten (10) calendar days
             after such tender date, if, prior to such tender date, the
             Union has notified the employee of the exact amount of the
             financial obligation due to the Union. As soon as the
             Employer verifies that the employee specified in such
             written notice failed to comply and that the discharge of the
             employee would not otherwise be unlawful, the Employer
             shall discharge the employee.
                    ....

Ex. A, CBA art. III, §§ 3.1–3.3.

      18.    Section 3.1 of the CBA’s Article III imposes a maintenance of

membership requirement mirroring, in substantive part, PERA’s maintenance of

membership provision, which states,

                    (18) “Maintenance of membership” means that all
             employes who have joined an employe organization or who
             join the employe organization in the future must remain
             members for the duration of a collective bargaining
             agreement so providing with the proviso that any such
             employe or employes may resign from such employe
             organization during a period of fifteen days prior to the
             expiration of any such agreement.
43 P.S. § 1101.301(18). PERA also provides,



                                            7
        Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 8 of 19



                   Membership dues deductions and maintenance of
             membership are proper subjects of bargaining with the
             proviso that as to the latter, the payment of dues and
             assessments while members, may be the only requisite
             employment condition.
43 P.S. § 1101.705. PERA explicitly limits the rights of public employees as to

“maintenance of membership”:

                    It shall be lawful for public employes to organize,
             form, join or assist in employe organizations or to engage in
             lawful concerted activities for the purpose of collective
             bargaining or other mutual aid and protection or to bargain
             collectively through representatives of their own free choice
             and such employes shall also have the right to refrain from
             any or all such activities, except as may be required pursuant
             to a maintenance of membership provision in a collective
             bargaining agreement.

43 P.S. § 1101.401.

      19.    Thus, the terms of both the CBA and PERA limit a public employee’s

right to resign from PSSU to only the 15-day window immediately preceding the

expiration of the CBA.

      20.    Further, section 3.2 of the CBA’s Article III provides for the deduction

of union dues.

      21.    On information and belief, PSSU and/or its officials represent to

membership that section 3.3 of the CBA’s Article III is as applicable to PSSU

members and well as nonmembers, such that PSSU members would be terminated if

unable or unwilling to pay union dues.



                                           8
        Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 9 of 19



      22.    On information and belief, PSSU and/or its officials represent to

membership that, if a public employee resigns his or her membership, PSSU would no

longer provide union representation to that public employee.

      23.    On information and belief, PSSU and/or its officials represent to

membership that, if a public employee resigns his or her membership, that public

employee is no longer entitled to the terms and conditions set forth in any collective

bargaining agreements.

      24.    On or about January 10, 2018, PSSU called a meeting of PSSU members

in Mr. Molina’s bargaining unit.

      25.    At the January 10, 2018 membership meeting, PSSU requested that

membership, including Mr. Molina, sign new membership cards that included

authorization and assignment of dues deductions, made irrevocable from the date of

signing until dates certain or dates specified by the CBA, whichever period is longer.

A true and correct copy of PSSU’s “Membership Application” is attached hereto as

“Exhibit B” and incorporated by reference herein.

      26.    At the January 10, 2018 membership meeting, PSSU informed

membership that it needed these new membership cards signed because all previously

signed membership cards were “invalid.”

      27.    Neither this new membership card nor, upon information and belief, any

previous membership card informed public employees that they have a First

Amendment right not to associate with or subsidize the speech of PSSU.
                                           9
        Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 10 of 19



      28.    Neither this new membership card nor, upon information and belief, any

previous membership card requested that public employees affirmatively waive or

consent to a violation of their First Amendment rights.

      29.    Mr. Molina did not sign the new membership application and has never,

irrespective of any previously signed membership cards, affirmatively waived or

consented to a violation of his First Amendment rights.

      30.    On June 27, 2018, Mr. Molina asked Director Johnston, in her official

capacity, to stop deducting union payments from his wages.

      31.    Director Johnston and/or her office represented to Mr. Molina that he

must contact PSSU by certified letter, return receipt requested, in order to stop union

payments.

      32.    On or about July 16, 2018, Mr. Molina sent his resignation letter to

PSSU’s headquarters located at 2589 Interstate Drive, Harrisburg, Pennsylvania, with

a copy to Director Johnston. A true and correct copy of Mr. Molina’s letter to PSSU

is attached hereto as “Exhibit C” and incorporated by reference herein.

      33.    Mr. Molina’s resignation letter was received at PSSU’s headquarters on

or about July 20, 2018. A true and correct copy of Mr. Molina’s return receipt

evidencing such delivery is attached hereto as “Exhibit D” and incorporated by

reference herein.

      34.    On August 14, 2018, Mr. Molina was dismissed from his position with

Lehigh County Office of Children and Youth Services.
                                          10
        Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 11 of 19



      35.    No Defendant, or agent or official thereof, responded to Mr. Molina’s

resignation letters to confirm that his resignation was accepted.

      36.    Yet continually—from January 10, 2018, when PSSU informed

membership that all previously signed membership cards were “invalid,” to the date

Mr. Molina concluded his employment with Lehigh County—PSSU continued to

consider Mr. Molina a PSSU union member.

      37.    Continually—from January 10, 2018, when PSSU informed membership

that all previously signed membership cards were “invalid,” to the date Mr. Molina

concluded his employment with Lehigh County—Director Johnston, in her official

capacity, continued to deduct purported union dues from Mr. Molina’s wages.

      38.    Continually—from January 10, 2018, when PSSU informed membership

that all previously signed membership cards were “invalid,” to the date Mr. Molina

concluded his employment with Lehigh County—PSSU continued to take and/or

accept purported union dues from Mr. Molina’s wages.

      39.    Defendants took and accepted—and will continue to take and accept, in

the event of reinstatement or an award of backpay—purported union dues from Mr.

Molina’s wages despite the fact that such seizure of purported union dues from his

wages was not properly authorized or was otherwise against Mr. Molina’s will and

without his consent.

      40.    Mr. Molina objects to the compelled association with and financial

subsidization of any activities of PSSU and its affiliates for any purpose.
                                           11
        Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 12 of 19



                               CLAIMS FOR RELIEF

                                    COUNT ONE
                           (Violation of 42 U.S.C. § 1983 and
                         the Constitution of the United States)
       41.    Mr. Molina re-alleges and incorporates by reference all allegations

contained in the foregoing paragraphs of this Complaint as if fully set forth herein.

       42.    The First and Fourteenth Amendments to the Constitution of the

United States protect the associational, free speech, and free choice rights of United

States citizens.

       43.    The Supreme Court recently held, in Janus v. AFSCME, Council 31, 138

S. Ct. 2448, 2486 (2018), that the Constitution prohibits unions from collecting

“agency fee[s ]or any other payment to the union” from public employees who are

not members of the union without their affirmative consent.

       44.    There is no state interest, compelling or otherwise, justifying the state’s

requirement that individuals remain members of a private organization, including a

labor organization, for any length of time.

       45.    The above-cited portions of PERA and the CBA’s Article III, on their

faces and/or as applied by Defendants, permit Defendants to require that employees

remain union members throughout the life of the CBA and, therefore, violate the

limited constitutional authorization for exclusive representation by public-sector

unions under the First Amendment, as set forth in relevant Supreme Court caselaw.



                                              12
        Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 13 of 19



       46.    The above-cited portions of PERA and the CBA’s Article III, on their

faces and/or as applied by Defendants, permit Defendants to require that employees

maintain unwilling allegiance to PSSU throughout the life of the CBA and are,

therefore, unconstitutional. This forced membership requirement impinges on Mr.

Molina’s exercise of his rights to free association, self-organization, assembly, petition,

and freedoms of speech, thought, and conscience, as guaranteed by the First and

Fourteenth Amendments to the Constitution of the United States.

       47.    The above-cited portions of PERA and the CBA’s Article III, on their

faces and/or as applied by Defendants, authorize Defendants to violate Mr. Molina’s

constitutional rights by withholding union dues or fees from him without his

affirmative consent, in violation of the United States Constitution as explained in

Janus, 138 S. Ct. 2448.

       48.    Accordingly, Mr. Molina is entitled to be recognized and treated as a

nonmember, including the return of funds unconstitutionally seized from Mr. Molina,

at least as far back as January 10, 2018, when PSSU publicly characterized its

membership cards as “invalid.”

       49.    At the very least, Mr. Molina is entitled to be recognized and treated as a

nonmember, including the return of funds unconstitutionally seized from Mr. Molina

since July 16, 2018, the date of his resignation.

       50.    As a direct result of Defendants’ actions taken under PERA and the

CBA, Mr. Molina:
                                            13
        Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 14 of 19



             a.     has been prevented from exercising his rights and privileges as a

citizen of the United States to disassociate from and no longer support the agenda

and expenses of a private organization with which he no longer agrees and/or to

which he no longer wishes to belong as a member;

             b.     has been deprived of his civil rights guaranteed to him under the

statutes of the United States and has suffered monetary damages and other harm;

             c.     is in imminent danger of being deprived of his civil rights

guaranteed under the Constitution and statutes of the United States and is in

imminent danger of suffering monetary damages and other harm; and

             d.     is in imminent danger of suffering irreparable harm, damage, and

injury inherent in the violation of First and Fourteenth Amendment rights, for which

there is no adequate remedy at law.

      51.    If not enjoined by this Court, Defendants and/or their agents will

continue to effect the aforementioned deprivations and abridgments of Mr. Molina’s

constitutional rights, thereby causing irreparable harm, damage, and injury for which

there is no adequate remedy at law.

                                    COUNT TWO
                           (Violation of 42 U.S.C. § 1983 and
                         the Constitution of the United States)
      52.    Mr. Molina re-alleges and incorporates by reference all allegations

contained in the foregoing paragraphs of this Complaint as if fully set forth herein.



                                           14
        Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 15 of 19



       53.      The Fourteenth Amendment to the Constitution of the United States

guarantees due process to citizens facing deprivation of liberty or property by state

actors. “At the core of procedural due process jurisprudence is the right to advance

notice of significant deprivations of liberty or property and to a meaningful

opportunity to be heard.” Abbott v. Latshaw, 164 F.3d 141, 146 (3d Cir. 1998); see also

Mathews v. Eldridge, 424 U.S. 319, 336 (1976).

       54.      Additionally, public-sector unions and public employers have a

responsibility, under the First Amendment, to provide procedures that minimize

constitutional impingement inherent in compelled association and facilitate the

protection of public employees’ rights. See Chi. Teachers Union, Local No. 1 v. Hudson,

475 U.S. 292, 307 & n.20 (1986).

       55.      Neither PSSU nor Mr. Catanese provided meaningful notice to Mr.

Molina of his right to object to associating with or subsidizing the speech of PSSU.

       56.      Neither Lehigh County Board of Commissioners, Lehigh County Office

of Children and Youth Services, nor their officials provided meaningful notice to Mr.

Molina of his right to object to associating with or subsidizing the speech of PSSU.

       57.      Defendants failed to provide Mr. Molina any meaningful opportunity to

object to continued seizure of his funds or a clearly defined process for asserting such

an objection.

       58.      Instead, Defendants put the burden on Mr. Molina to learn, assert, and

vindicate his rights with respect to union payments, with the result that his initial
                                            15
        Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 16 of 19



resignation was rejected by Director Johnston and his second, restated objection to

PSSU was wholly ignored.

      59.    To date, Defendants have yet to address his resignation or provide due

process concerning his resignation.

      60.    As a direct result of Defendants’ actions taken under PERA and the

CBA, Mr. Molina:

             a.     has been prevented from exercising his rights and privileges as a

citizen of the United States to disassociate from and no longer support the agenda

and expenses of a private organization with which he no longer agrees and/or to

which he no longer wishes to belong as a member;

             b.     has been deprived of his civil rights guaranteed to him under the

statutes of the United States and has suffered monetary damages and other harm;

             c.     is in imminent danger of being deprived of his civil rights

guaranteed under the Constitution and statutes of the United States and is in

imminent danger of suffering monetary damages and other harm; and

             d.     is in imminent danger of suffering irreparable harm, damage, and

injury inherent in the violation of First and Fourteenth Amendment rights, for which

there is no adequate remedy at law.

      61.    If not enjoined by this Court, Defendants and/or their agents will

continue to effect the aforementioned deprivations and abridgments of Mr. Molina’s



                                          16
        Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 17 of 19



constitutional rights, thereby causing irreparable harm, damage, and injury for which

there is no adequate remedy at law.

                                  PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that this Court order the following relief:

      a.          Declaratory: A judgment based upon the actual, current, and bona fide

controversy between the parties as to the legal relations among them, pursuant to 28

U.S.C. § 2201 and Federal Rule of Civil Procedure 57, declaring:

              i.        that Article III of the CBA between PSSU and Lehigh County

      Board of Commissioners, on its face and as applied, unconstitutionally abridges

      Mr. Molina’s rights under the First and Fourteenth Amendments to the

      Constitution of the United States;

            ii.         that certain PERA provisions, see 43 P.S. §§ 1101.301(18);

      1101.401; 1101.705, on their face and as applied, violate the First and

      Fourteenth Amendments to the United States Constitution;

           iii.         that the First and Fourteenth Amendments prevent Defendants

      from restricting Mr. Molina’s right to resign from union membership at any

      time;

           iv.          that the First and Fourteenth Amendments prevent Defendants

      from seizing Mr. Molina’s funds without his affirmative consent or waiver of

      First Amendment rights; and



                                              17
 Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 18 of 19



     v.      that the Fourteenth Amendment requires due process of law for

union nonmembers and members alike, specifically, meaningful notice

concerning their rights and a meaningful opportunity to object to continued

seizure of his funds in the context of a clearly defined process for asserting

such an objection.

b. Injunctive: A permanent injunction:

       i.     enjoining Defendants, their officers, employees, agents,

attorneys, and all others acting in concert with them, from:

             a.      engaging in any of the activities listed in Part A above,

             which the Court declares unconstitutional;

             b.      enforcing the Article III of the CBA or any subsequent,

             substantially similar provision between PSSU and Lehigh County

             Board of Commissioners which requires Mr. Molina to remain a

             member of PSSU for a particular length of time.

     ii.     requiring Defendants, their officers, employees, agents, attorneys,

and all others acting in concert with them, to:

             a.      expunge the Article III of the CBA;

             b.      honor Mr. Molina’s resignation from union membership;

             and

             c.      refund to Mr. Molina all union dues deducted from his

             wages from at least January 10, 2018, plus interest thereon.
                                     18
       Case 1:19-cv-00019-UN1 Document 1 Filed 01/07/19 Page 19 of 19



      c. Monetary: A judgment awarding Mr. Molina nominal and compensatory

         damages for the injuries sustained as a result of Defendants’ unlawful

         interference with and deprivation of his constitutional and civil rights

         including, but not limited to, the amount of dues deducted from his wages

         without Mr. Molina’s affirmative consent and waiver of his First

         Amendment rights, plus interest thereon, and such amounts as principles of

         justice and compensation warrant.

      d. Attorneys’ Fees and Costs: A judgment awarding Mr. Molina costs,

         including reasonable attorneys’ fees under 42 U.S.C. § 1988; and

      e. Other: Such other and further relief as the Court may deem just and proper.



                                 Respectfully submitted,

                                 THE FAIRNESS CENTER

Dated: January 7, 2019           s/ David R. Osborne
                                 David R. Osborne
                                 Pa. Attorney I.D. No. 318024
                                 E-mail: drosborne@fairnesscenter.org
                                 Nathan J. McGrath
                                 Pa. Attorney I.D. No. 308845
                                 E-mail: njmcgrath@fairnesscenter.org
                                 Danielle R.A. Susanj
                                 Pa. Attorney I.D. No. 316208
                                 E-mail: drasusanj@fairnesscenter.org
                                 THE FAIRNESS CENTER
                                 500 North Third Street, Floor 2
                                 Harrisburg, Pennsylvania 17101
                                 Phone: 844.293.1001
                                 Attorneys for Plaintiff
                                          19
